PER CURIAM
ORDER.
For reasons to be stated in an opinion later to be filed, it is this 4th day of September, 2003,
ORDERED, by the Court of Appeals of Maryland, that the judgments of the Circuit Court for Prince George’s County dismissing the indictments in the cases captioned State v. Shirley R. Brookins, Criminal No. CT 02-1722X, State v. Steven P. Martin, Criminal No. CT 03-0141A, and State v. Rashida Safiya Hogg, Criminal No. CT 03-0141B be, and they are hereby, affirmed. Costs to be paid by Prince George’s County. Mandate to issue forthwith.